Exhibit 10.1

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of July 1, 2015, by and between Integra LifeSciences Holdings Corporation, a
Delaware corporation (“Provider”) and SeaSpine Holdings Corporation, a Delaware
corporation (“Recipient”) (Provider and Recipient are referred to individually
as a “Party”, and collectively as the “Parties”).

R E C I T A L S

WHEREAS, Provider and Recipient have entered into that certain Separation and
Distribution Agreement, dated June 30, 2015 (the “Separation Agreement”),
pursuant to which the SeaSpine Business (the “Recipient Business”) will be
separated from the Integra Business; and

WHEREAS, to facilitate the transactions contemplated by the Separation
Agreement, Provider and Recipient deem it to be appropriate and in their best
interests that Provider and its Affiliates provide certain services to Recipient
and its Affiliates on a transitional basis pursuant to the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which are
hereby acknowledged, the Parties to this Agreement agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned thereto in the Separation Agreement. In the case of
capitalized terms defined herein by definitions inconsistent with the
definitions ascribed to such terms in the Separation Agreement, the definitions
provided herein shall be regarded as controlling for the purposes of this
Agreement.

ARTICLE II

SERVICES

Section 2.1 Transition Services.

(a) On the terms and subject to the conditions of this Agreement, Provider shall
provide the transition services set forth in Exhibit A (the “Transition
Services”) to Recipient and its Affiliates.

(b) The Transition Services provided under this Agreement will be provided at a
substantially similar level (type, frequency, quality, timeliness) and in a
substantially similar manner as such services were performed by Provider with
respect to the Recipient Business over the twelve (12) month period immediately
prior to the Distribution Date. Recipient shall not resell, assign or
subcontract any of the Transition Services to any Person whatsoever or permit
the use of the Transition Services by any other Person (other than its
Affiliates).



--------------------------------------------------------------------------------

(c) Provider may perform its obligations through its Affiliates and/or Persons
that are unaffiliated with any Party hereto (each, a “Third Party”); provided
that Provider shall not be relieved of its obligations under this Agreement by
use of such Affiliates and/or Third Parties and shall be responsible for
compliance with the terms hereof by such Affiliates and/or Third Parties.

(d) Without limiting Provider’s obligations pursuant to Section 2.1(b) or
otherwise under this Agreement, Recipient acknowledges that Provider may be
providing similar services and/or services that involve the same resources as
those used to provide the Transition Services, to its other businesses and/or
Third Parties.

(e) Provider may suspend any or all of the Transition Services, to the extent
and for the period it determines in good faith that the provision of such
Transition Service(s) hereunder would violate any Law applicable to Provider. If
Provider becomes aware of any such actual or potential violation, Provider shall
promptly notify Recipient in writing of such violation and the Parties shall
work together in good faith to seek and implement a reasonable alternative
arrangement that resolves such violation, including provision of the applicable
Transition Service through a Third Party. For the avoidance of doubt, Recipient
shall not be obligated to pay any Fees in connection with any such suspended
Transition Services during the period such services are not provided (other than
Fees owed for such Transition Services rendered by but not paid for prior to
such suspension).

(f) Recipient acknowledges and agrees that Provider is not in the business of
providing services and that the Transition Services will be provided by Provider
to Recipient in connection with, and in order to facilitate, the Spin-Off. This
Agreement is not intended by the Parties to have Provider manage and operate the
Recipient Business.

Section 2.2 Additional Transition Services. If Recipient reasonably determines
that there are additional services that are necessary to conduct the Recipient
Business but were not included in the Transition Services set forth in Exhibit A
(each such service an “Omitted Transition Service”), then Recipient may provide
written notice thereof to Provider requesting such additional services. Upon
receipt of such a notice by Provider, the Parties shall negotiate in good faith
an amendment to Exhibit A setting forth the Omitted Transition Service, the
terms and conditions for the provision of such Omitted Transition Service and
the Fees payable by Recipient for such Omitted Transition Service, all of which
shall be commercially reasonable and pursuant to which such Omitted Transition
Service shall become a “Transition Service” for all purposes of this Agreement.
Recipient may request that Provider provide additional services that are not
Omitted Transition Services, but the provision of such services shall be subject
to the sole, but reasonable discretion of Provider and mutual agreement between
the Parties with respect to the terms and conditions for the provision of such
services and the Fees payable by Recipient for such services.

 

2



--------------------------------------------------------------------------------

Section 2.3 Consents.

(a) At Recipient’s sole cost and expense, Provider and Recipient shall, and
shall cause their respective Affiliates to, cooperate and exercise commercially
reasonable efforts to obtain (i) all consents, approvals or authorizations (the
“Consents”) for any necessary software or other Intellectual Property that is
not owned by Provider or its Affiliates or otherwise not allowed to be used or
transferred to unaffiliated entities and is related to the provision of the
Transition Services sufficient to enable Provider, its designee or a Third Party
to perform the Transition Services in accordance with this Agreement and
(ii) all other Consents to allow Provider to provide the Transition Services and
to allow Recipient to access and use the Transition Services (collectively, the
“Required Consents”).

(b) In the event that any Required Consent is not obtained, then, unless and
until such Required Consent is obtained, the Parties hereto shall cooperate with
each other in achieving a reasonable alternative arrangement for Recipient to
continue to operate the Recipient Business and for Provider to perform
Transition Services (if possible), in each case, in a manner that does not
increase the costs to Provider in providing such Transition Services.

Section 2.4 Standard for Transition Services. In addition to the standards set
forth in Section 2.1(b), Provider shall at all times perform the Transition
Services: (i) with at least the use of reasonable care and (ii) in material
compliance with applicable Laws. Provider shall perform its duties and
responsibilities hereunder diligently, in good faith and in a manner consistent
with past standards and practices with respect to the Recipient Business.

Section 2.5 Provision of Services.

(a) Employment and Supervision. Provider shall have the sole responsibility to
employ, pay, supervise, direct and discharge all of its personnel used in its
provision of Transition Services hereunder. Provider shall be solely responsible
for the payment of all employee benefits and any other direct and indirect
compensation for any of its personnel assigned to perform services under this
Agreement, as well as such personnel’s worker’s compensation insurance,
employment taxes and other employer liabilities relating to such personnel as
required by Law.

(b) Independence. Each of Provider and Recipient acknowledges that they are
separate entities, each of which has entered into this Agreement for independent
business reasons. Provider shall be an independent contractor in connection with
the performance of Transition Services hereunder for any and all purposes
(including federal or state tax purposes), and the employees performing
Transition Services in connection herewith shall not be deemed to be employees
or agents of Recipient and nothing contained herein shall be deemed to create a
joint venture or partnership.

Section 2.6 Cooperation. During the Service Term (as defined below), the Parties
shall, and shall cause each of their agents, auditors and representatives to,
cooperate with each other in good faith (i) in the performance of the Transition
Services and the Parties’ respective obligations under this Agreement and
(ii) to facilitate an orderly and efficient transition of services, processes
and functions as contemplated in this Agreement, and in each case in a manner
consistent with the intent of this Agreement and without undue burden on any
Party.

 

3



--------------------------------------------------------------------------------

Section 2.7 Service Interruption. Upon reasonable written notice to Recipient,
Provider shall have the right to temporarily interrupt the provision of
Transition Services for routine or emergency maintenance purposes whenever it is
the commercially reasonable judgment of Provider that such action is desirable
or necessary so long as such maintenance is consistent with Provider’s policies
and standards applicable to provision of similar services to Provider’s own
businesses. If maintenance is non-scheduled, with respect to Transition Services
provided by Provider, Provider shall notify Recipient as far in advance as
reasonably practicable under the circumstances that maintenance is required.
Notwithstanding the foregoing, Recipient acknowledges and agrees that there may
be some circumstances in which advance notice is not practicable, such as in the
case of emergency or unanticipated failure. In such case, Provider shall be
relieved of its obligations to provide Transition Services only for the period
of time that the relevant facilities or systems are so shut down. Provider shall
use commercially reasonable efforts to minimize each period of shut down and to
schedule, to the extent reasonably practicable under the circumstances, such
period of shut down so as to not materially inconvenience or disrupt the conduct
of the Recipient Business. Provider shall consult with Recipient prior to
temporary shut downs to the extent reasonably practicable or, if not reasonably
practicable, promptly thereafter. This Section 2.7 shall not be applicable to
any event that constitutes a Force Majeure Event, which is governed by
Section 2.8.

Section 2.8 Force Majeure.

(a) If Provider is prevented from or delayed in complying, either totally or in
part, with any of the terms or provisions of this Agreement for any reason
beyond its reasonable control, including without limitation acts of God, acts of
any public enemy, floods, Laws or any judgment, decree, injunction or order of
any Governmental Authority (a “Force Majeure Event”), then upon notice to
Recipient, which shall be provided as promptly as practicable under the
circumstances, the affected provisions and/or other requirements of this
Agreement shall be suspended during the period of such disability and, unless
otherwise set forth herein to the contrary, Provider shall not have any
liability to any Person in connection therewith with respect to such period.
Provider shall use commercially reasonable efforts to promptly remove such
disability as soon as reasonably possible and shall use commercially reasonable
efforts to provide the Transition Services during such period of disability;
provided, however, that nothing in this Section 2.8 will be construed to require
the settlement of any strike, walkout, lockout, other labor dispute or any other
claim or litigation on terms which, in the reasonable judgment of Provider are
contrary to its interest. It is understood that the settlement of a strike,
walkout, lockout, other labor dispute or any other claim or litigation will be
entirely within the discretion of Provider. If Provider is unable to provide any
of the Transition Services due to such a disability, the Parties hereto shall
use commercially reasonable efforts to cooperatively seek a solution that is
mutually satisfactory.

(b) Notwithstanding anything in this Agreement to the contrary, the obligation
of Provider to resume performance of its obligations hereunder pursuant to this
Section 2.8 shall cease to be in effect to the extent and for the period that
Recipient has acquired such Transition Services from an alternate source
pursuant to this Section 2.8. Recipient shall be free to acquire such Transition
Services from an alternate source, at Recipient’s sole cost and expense, and
without liability to Provider, for the period and to the extent reasonably
necessitated by such non-performance and during the continuation of any

 

4



--------------------------------------------------------------------------------

agreement entered into with the provider of such Transition Service, and for
that period that such Transition Service is provided by an alternate source,
Provider shall have no obligation to provide such Transition Service to
Recipient. For the avoidance of doubt, Recipient shall not be obligated to pay
Provider for such Transition Services during the period when Provider is not
providing itself, or through a Third Party, such Transition Services.

Section 2.9 TSA Manager. Each Party shall nominate a representative to act as
the primary contact person for business issues arising under this Agreement
(each a “TSA Manager”). The initial TSA Manager of Provider shall be Jill Clark
and the initial TSA Manager of Recipient shall be Brian Baker. Each Party shall
have the right at any time and from time to time to replace its TSA Manager by
advising the other Party in writing of any change in its TSA Manager in
accordance with Section 10.1 hereof. The Parties agree that all written
communications relating to the provision of any Transition Service shall be
directed to the TSA Managers. Each Party may treat an act of a TSA Manager on
behalf of the other Party as an act authorized by such other Party.

Section 2.10 Obligations. The provision of Transition Services hereunder is
subject to the following:

(a) Provider shall not be liable for any action or inaction taken or omitted to
be taken by it, its Affiliate or a relevant Third Party pursuant to, and in
accordance with, instructions received from Recipient;

(b) Provider may refuse to take any action requested by Recipient if it is not
an action required to be taken under this Agreement. Any services provided
beyond the scope of the Transition Services shall be billed on such basis as the
Parties hereto may mutually agree in accordance with this Agreement;

(c) Provider shall have no obligation to perform any Transition Service to the
extent that performing such Transition Service is dependent upon, or otherwise
requires, Recipient to perform some service, operation or function prior to
Provider performing any such Transition Service unless Recipient shall have, in
fact, prior to when Provider is required to perform such Transition Service,
performed such other service, operation or function consistent with commercially
reasonable business practices;

(d) the Parties shall, during the term of this Agreement, comply with any
applicable Law relating to the Transition Services;

(e) the Parties shall not, and shall cause their respective employees not to,
break, bypass or circumvent, or attempt to break, bypass or circumvent any
security system of any Party hereunder or obtain access to any program or data
other than that to which access has been specifically granted; and

(f) the Parties shall, and shall cause their respective Representatives and
employees to, at all times comply with all physical and technological security
rules, policies and procedures of Provider and Recipient, as applicable.

 

5



--------------------------------------------------------------------------------

ARTICLE III

FEES AND PAYMENT

Section 3.1 Fees. During the Service Term for any Transition Service, the fees
payable by Recipient for such Transition Service (the “Fees”) shall be as set
forth on Exhibit A.

Section 3.2 Invoice and Payment. Provider shall invoice Recipient for amounts
due hereunder on a monthly basis, and amounts due hereunder shall be paid by
Recipient within thirty (30) days of receipt of the applicable invoice.

Section 3.3 Disputes and Resolution. Recipient shall promptly notify Provider in
writing of any amounts billed to it that are in dispute. Upon receipt of such
notice, Provider shall research the items in question in a reasonably prompt
manner and cooperate with Recipient to resolve any such dispute. Any such
dispute shall not relieve Recipient of the obligation to make prompt payment
according to the mechanism described in this ARTICLE III for any undisputed
amounts. In the event that the Parties agree that any amount that was paid by
Recipient was not properly owed, Provider shall refund that amount within thirty
(30) days of such agreement (or, alternatively, at Recipient’s option, Provider
shall deduct the dollar amount from the next invoice submitted to Recipient).

Section 3.4 Taxes. To the extent required by applicable Law, there shall be
added to any Fees due under this Agreement, and included on the applicable
invoice, and Recipient agrees to pay to Provider, amounts equal to any Taxes,
however designated or levied, based upon such Fees, or upon this Agreement or
the Transition Services or materials provided under this Agreement, or their
use, as provided by Provider to Recipient hereunder. Provider agrees to pay any
such amounts received by it with respect to any Taxes to the appropriate
Governmental Authority plus any interest and penalty that may be imposed as the
result of Provider not remitting such Taxes in a timely manner. In the event any
Taxes based upon services provided by Provider are not added to an invoice from
Provider, Recipient shall be responsible, as applicable, to remit to the
appropriate Governmental Authority any additional amounts due including Tax,
interest and penalty (if the penalty is imposed as a result of Recipient’s
payment failure or delay to make payment). If additional amounts are determined
to be due on the Transition Services provided to Recipient hereunder as a result
of an audit by a Tax jurisdiction, Recipient agrees to reimburse Provider for
any additional Tax due, including any interest or penalties (if a penalty or
interest is imposed as a result of Recipient’s failure or delay to make
payment), unless Recipient has already paid such Tax, interest or penalty
itself. The Parties hereto further agree that no Party hereto shall be required
to pay any franchise Taxes, Taxes based on the net income of the other Party
hereto or personal property Taxes on property owned or leased by a Party hereto.

ARTICLE IV

DISCLAIMER AND LIMITATION OF LIABILITY

Section 4.1 Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS
OR IMPLIED, WITH RESPECT TO THE TRANSITION SERVICES TO BE PROVIDED OR RECEIVED
BY IT OR OTHERWISE WITH RESPECT TO THIS AGREEMENT.

 

6



--------------------------------------------------------------------------------

Section 4.2 Limitation of Damages. EXCEPT IN THE CASE OF THIRD PARTY CLAIMS,
NEITHER PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO THE OTHER PARTY FOR ANY
SPECIAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOSS OF PROFITS
OR REVENUE OR ANY DIMINUTION OF VALUE) RESULTING OR ARISING FROM THIS AGREEMENT,
INCLUDING THE TRANSITION SERVICES, ANY PERFORMANCE OR NONPERFORMANCE OF THE
TRANSITION SERVICES OR TERMINATION OF THE TRANSITION SERVICES REGARDLESS OF
WHETHER SUCH DAMAGES OR OTHER RELIEF ARE SOUGHT BASED ON BREACH OF WARRANTY,
BREACH OF CONTRACT, NEGLIGENCE, STRICT LIABILITY, IN TORT (INTENTIONAL OR
OTHERWISE), OR ANY OTHER LEGAL OR EQUITABLE THEORY, SUBJECT TO SECTION 4.4.

Section 4.3 Limitation of Liability. The maximum liability of Provider to, and
the sole remedy of, Recipient for breach of this Agreement shall be an amount
not to exceed the Fee scheduled to be paid by Recipient to Provider for the
particular Transition Service that is the subject of such breach. The limitation
of liability described in this Section 4.3 shall not apply to the liabilities
provided in Section 4.4.

Section 4.4 Exclusions From Section 4.2 and 4.3. Neither the limitations of
damages set forth in Section 4.2 nor the limitations of liability set forth in
Section 4.3 shall apply to (i) a Party’s breach of ARTICLE VI or (ii) to a
Party’s gross negligence, willful misconduct or actual fraud.

ARTICLE V

OWNERSHIP OF ASSETS

Section 5.1 Systems. Any information system, software, computer network,
database or data file owned, licensed, leased or provided by or for Provider
which is used by Provider or its suppliers on behalf of Provider in connection
with provision of any Transition Service, each as modified, maintained or
enhanced from time to time by Provider or any relevant Third Party
(collectively, the “Systems”) shall remain the sole exclusive property of
Provider. Except as provided for in Section 5.1(a) and Section 5.1(b) or in any
Transaction Document, under no circumstances will Recipient obtain hereunder any
ownership right or license (implied or otherwise) in or to (i) any custom
development work performed hereunder by Provider or Third Parties working at the
direction of Provider, (ii) any intellectual property of Provider, or (iii) any
Systems used in connection with the Transition Services not owned or licensed by
Recipient as of the effective date of this Agreement.

(a) Data Products. Access to, and any license to use, Provider’s data products
will be provided subject to Provider’s standard terms and conditions of use with
respect thereto that are applicable to Third Parties (other than the payment
terms, which are set forth in this Agreement).

(b) Intellectual Property. Except with respect intellectual property expressly
created for Recipient as a Transition Service deliverable or as otherwise agreed
to by the Parties, as between Provider, on the one hand, and Recipient, on the
other hand, all right, title and interest in and to all intellectual property
developed or provided by Provider in connection with its provision of Transition
Services shall be owned exclusively by Provider.

Section 5.2 Other Assets. Except as provided in Section 5.1, all procedures,
methods, systems, strategies, tools, equipment, facilities and other resources
used by a Party hereto or any relevant Third Party shall remain the property of
such Party and, except as otherwise provided herein, shall at all times be under
the sole direction and control of such Party or Third Party.

 

7



--------------------------------------------------------------------------------

ARTICLE VI

CONFIDENTIALITY

Section 6.1 Non-Disclosure. The Parties to this Agreement agree to, and to cause
their Affiliates and Representatives to, keep confidential all information
received in the performance of their duties under this Agreement, and shall not
disclose such information except where such disclosure is reasonably necessary
to perform, or settle any dispute regarding, their respective duties under this
Agreement or is required by applicable Law or the rules of a stock exchange on
which such Party (or its Affiliates) are listed, and shall not use any such
information other than for the purposes of performance of Transition Services
under this Agreement or obtaining the Transition Services from alternative
sources should they become unavailable pursuant to the terms hereof, or
obtaining any Required Consents, or for transferring or assigning any rights,
obligations, accounts, products or licenses related to the provision of the
Transition Services, as applicable and to the extent permitted hereunder. The
obligations of the Parties and their respective Representatives under this
Section 6.1 shall remain in effect indefinitely following the expiration or
termination of this Agreement. Nothing in this Section 6.1 shall limit the
obligations of confidentiality and non-use set forth in the Separation
Agreement.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Indemnification by Recipient. Recipient shall indemnify, defend and
hold harmless Provider, its Affiliates and Representatives, and each of the
successors and assigns of any of the foregoing (collectively, the “Provider
Indemnitees”) from and against any and all Third Party Claims (as defined below)
relating to, arising out of or resulting from (a) the provision of the
Transition Services by Provider or their designees in accordance with the terms
of this Agreement, (b) the failure of Recipient to comply with the terms and
conditions set forth in Section 5.1(a) hereto or (c) any other breach of this
Agreement by Recipient, in each case, except to the extent the Third Party
Claims arise out of any breach by Provider of this Agreement or the negligence
or willful misconduct of Provider in providing Transition Services hereunder.
Provider shall take all commercially reasonable steps to mitigate any such
claims upon becoming aware of any event which would reasonably be expected to,
or does, give rise thereto, including incurring costs only to the minimum extent
necessary to remedy the cause which gives rise to such claim.

 

8



--------------------------------------------------------------------------------

Section 7.2 Indemnification by Provider. Provider shall indemnify, defend and
hold harmless Recipient, its Affiliates, their respective Representatives, and
each of the successors and assigns of any of the foregoing (collectively, the
“Recipient Indemnitees”) from and against any Third Party Claims relating to,
arising out of or resulting from (a) gross negligence or willful misconduct on
the part of Provider in providing the Transition Services or (b) any breach of
this Agreement by Provider, in each case, except to the extent the Third Party
Claims arise out of any breach by Recipient of this Agreement. Recipient shall
take all commercially reasonable steps to mitigate any such claims upon becoming
aware of any event which would reasonably be expected to, or does, give rise
thereto, including incurring costs only to the minimum extent necessary to
remedy the cause which gives rise to such claim.

Section 7.3 Indemnification Obligations Net of Insurance Proceeds. The Parties
hereto intend that any liability subject to indemnification pursuant to this
ARTICLE VII will be net of insurance proceeds actually received, realized or
recovered by an Indemnified Party. Accordingly, the amount which any Party
hereto (an “Indemnifying Party”) is required to pay to any Person entitled to
indemnification hereunder (an “Indemnified Party”) will be reduced or offset by
any insurance proceeds theretofore actually received, realized or recovered by
or on behalf of the Indemnified Party in reduction of the related liability. If
an Indemnified Party receives a payment (an “Indemnity Payment”) required by
this Agreement from an Indemnifying Party in respect of any liability and
subsequently receives insurance proceeds in respect thereof, then the
Indemnified Party will pay to the Indemnifying Party an amount equal to the
excess of the Indemnity Payment received over the amount of the Indemnity
Payment that would have been due if the insurance proceeds had been received,
realized or recovered before the Indemnity Payment was made.

Section 7.4 Procedures for Indemnification of Third Party Claims.

(a) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a third party of any claim or of the commencement by any such third
party of any action (collectively, a “Third Party Claim”) with respect to which
an Indemnifying Party may be obligated to provide indemnification to such
Indemnified Party pursuant to Section 7.1 or Section 7.2, such Indemnified Party
shall give the Indemnifying Party written notice thereof within twenty (20) days
after becoming aware of such Third Party Claim. Any such notice shall describe
the Third Party Claim in reasonable detail. Notwithstanding the foregoing, the
failure of any Indemnified Party to give notice as provided in this Section
7.4(a) shall not relieve the relevant Indemnifying Party of its obligations
under this ARTICLE VII, except to the extent that such Indemnifying Party is
actually materially prejudiced by such failure to give notice.

(b) An Indemnifying Party may elect to defend (and to seek to settle or
compromise), at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party in accordance with Section 7.4(a),
the Indemnifying Party shall notify the Indemnified Party of its election
whether the Indemnifying Party will assume responsibility for defending such
Third Party Claim, which election shall specify any reservations or exceptions.
After notice from an Indemnifying Party to an Indemnified Party of its election
to assume the defense of a Third Party Claim, such Indemnified Party shall have
the right to employ separate counsel and to participate in (but not control) the
defense, compromise, or settlement thereof, but the fees and expenses of such
counsel shall be the expense of such Indemnified Party.

 

9



--------------------------------------------------------------------------------

(c) If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim, or fails to notify an Indemnified Party of its election as
provided in Section 7.4(b), such Indemnified Party may defend such Third Party
Claim, at the cost and expense of the Indemnifying Party to the extent
indemnifiable hereunder.

(d) No Party hereto shall consent to entry of any judgment or enter into any
settlement of a Third Party Claim without the consent of the other Party (which
consent shall not be unreasonably withheld, delayed or conditioned).

ARTICLE VIII

DISPUTE RESOLUTION

Section 8.1 Dispute Resolution. Any and all disputes, controversies or claims,
including any disputes regarding the enforceability of this Agreement, including
this provision (each, a “Dispute”) arising under or relating to this Agreement
shall be resolved in accordance with the terms of this Section 8.1. Either Party
may notify the other of its intent to resolve a Dispute by delivering a written
notice to the TSA Manager of the other Party in accordance with Section 10.1.
The written notice shall describe the Dispute in reasonable detail (including
references to the sections of this Agreement that are at issue in such Dispute
and, if any claim involves an allegation that the other Party has committed a
material breach, reasons as to why the Party serving such notice believes such
breach to be material) (“Initial Notice”). The TSA Managers shall then meet and
confer in good faith to attempt to resolve the Dispute. If the Dispute is not
resolved within ten (10) days following the receipt of the Initial Notice, then
either Party may, by a second notice to the other Party, submit such Dispute to
John Bostjancic of Recipient (or his/her designee) and Glenn Coleman of Provider
(or his/her designee) (together, the “Management Representatives”). The
Management Representatives shall then meet and confer in good faith to attempt
to resolve the Dispute. If the Management Representatives are unable to resolve
the Dispute, within ten (10) days following referral of such Dispute to the
Management Representatives, then the Parties agree that any Party shall have the
right to submit such Dispute to a court of competent jurisdiction in accordance
with Section 10.8. For avoidance of doubt, nothing contained in this Section 8.1
shall operate as a restriction on a Party’s rights to terminate this Agreement
pursuant to ARTICLE IX. Nothing contained in this Section 8.1 shall restrict or
limit any rights that a Party may have to seek injunctive relief (including
specific performance) or other equitable relief.

 

10



--------------------------------------------------------------------------------

ARTICLE IX

TERM AND TERMINATION

Section 9.1 Term.

(a) Term of Agreement. This Agreement shall commence on the date hereof and
shall end on the earliest of: (i) the date all Transition Services have expired
in accordance with the terms of this Agreement, (ii) the date all Transition
Services have been terminated in accordance with the terms of this Agreement or
(iii) the date on which this Agreement is terminated (as a whole) pursuant to
its terms.

(b) Term of Services. Provider shall provide each Transition Service beginning
on the date hereof, or as otherwise set forth in Exhibit A or agreed to by the
Parties in writing, and continuing for a period equal to the service term set
forth in Exhibit A and any extension pursuant to the terms hereof (the “Service
Term”), or as otherwise agreed to by the Parties in writing, unless renewed or
sooner terminated in accordance with the provisions of this Agreement.

Section 9.2 Termination of Services.

(a) Termination of Particular Transition Services. Recipient may terminate its
right to receive any particular Transition Service for any or no reason, by
providing Provider with written notice of termination (the “Termination
Notice”), not less than sixty (60) days (or such lesser number of days set forth
in Exhibit A with respect to a specific Transition Service) prior to the date on
which services shall be terminated (the “Termination Date”) setting forth in
reasonable detail the applicable Transition Services to be terminated (the
“Terminated Services”) and the Termination Date for each Terminated Service.
Upon such termination, Recipient’s obligation to pay for such Terminated
Services beyond the specified Termination Date will terminate.

(b) Termination for Breach. If a Party hereto materially breaches any of its
obligations under this Agreement, and does not cure such default within thirty
(30) days after receiving written notice thereof from the non-breaching Party,
then the non-breaching Party may, at its option, terminate any Transition
Service affected by such breach or this Agreement in its entirety by providing a
Termination Notice to the breaching Party, for which termination the effective
Termination Date shall be the date of receipt of such Termination Notice.

(c) Procedures on Termination of Services. Beginning on the Termination Date,
Recipient shall not be obligated to pay any Fees in connection with any
Terminated Services other than Fees owed for such Terminated Services rendered
but not paid for prior to the Termination Date. Any Termination Notice delivered
pursuant to this Section 9.2 shall be irrevocable, except as provided in
Section 9.2(a).

Section 9.3 Termination of the Transition Services Agreement. Any termination of
this Agreement pursuant to this Section 9.3 shall be without prejudice to any
rights or obligations of the Parties hereto accruing prior to such termination,
including the right to payment of unpaid Fees and reimbursable costs owing for
Transition Services performed prior to termination.

(a) By Mutual Consent. This Agreement may be terminated by mutual consent of the
Parties in writing at any time.

 

11



--------------------------------------------------------------------------------

(b) Termination for Non-Payment. Provider may terminate this Agreement (to be
effective immediately) if any Fees or other amounts due by Recipient hereunder
fail to be timely paid in accordance with this Agreement or otherwise, except
those amounts that are reasonably contested pursuant to the terms hereof, within
thirty (30) days following written notice to Recipient by Provider of such
failure.

(c) Bankruptcy Termination. This Agreement may be terminated by either Party
hereto upon at least thirty (30) days prior written notice if the other Party
hereto is declared insolvent or bankrupt, or makes an assignment for the benefit
of creditors, or a receiver is appointed or any proceeding is demanded by, for
or against the other under any provision of bankruptcy law.

Section 9.4 Procedures on Termination of the Agreement. Following any
termination of this Agreement or termination of any Transition Services each
Party hereto will cooperate with the other Party, at the requesting Party’s
expense, as reasonably necessary to avoid disruption of the ordinary course of
the other Party’s and its Affiliates’ businesses. Termination shall not affect
any right to payment for Transition Services provided, or expenses incurred in
connection therewith, prior to termination.

Section 9.5 Survival. Section 2.9, ARTICLE III (with respect to Fees and Taxes
attributable to periods prior to termination), ARTICLE IV, ARTICLE V, ARTICLE
VI, ARTICLE VII, ARTICLE VIII, ARTICLE IX (including, without limitation, this
Section 9.5) and ARTICLE X and shall survive any termination of this Agreement
for the periods set forth in the applicable provisions, if any, or if none,
indefinitely. Termination of this Agreement shall not relieve a Party of any
liability that has accrued prior to the effective date of such termination.

ARTICLE X

MISCELLANEOUS

Section 10.1 Notices. All notices and other communications hereunder shall be in
writing, shall reference this Agreement and shall be hand delivered, delivered
via electronic mail or facsimile or mailed by registered or certified mail
(return receipt requested) to the Parties at the addresses specified in
Section 10.6 of the Separation Agreement (or at such other addresses for a Party
as shall be specified by like notice) and will be deemed given on the date on
which such notice is received.

Section 10.2 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

12



--------------------------------------------------------------------------------

Section 10.3 Entire Agreement. This Agreement, including the Exhibits and
Schedules hereto, and the Separation Agreements shall constitute the entire
agreement between the Parties with respect to the subject matter hereof and
shall supersede all previous negotiations, commitments and writings with respect
to such subject matter.

Section 10.4 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any Party without the prior written consent of
the other Party, and any attempt to assign any rights or obligations arising
under this Agreement without such consent shall be void; provided, however, that
either Party may assign this Agreement to a purchaser of all or substantially
all of the properties and assets of such Party so long as such purchases
expressly assumes, in a written instrument in form reasonably satisfactory to
the non-assigning Party, the due and punctual performance or observance of every
agreement and covenant of this Agreement on the part of the assigning Party to
be performed or observed.

Section 10.5 Successors and Assigns. The provisions to this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the Parties and
their respective successors and permitted assigns.

Section 10.6 No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and their respective Affiliates and shall not be deemed
to confer upon any other Person any remedy, claim, liability, reimbursement,
cause of action or other right in excess of those existing without reference to
this Agreement.

Section 10.7 Amendments. This Agreement may not be modified or amended except by
an agreement in writing signed by each of the Parties.

Section 10.8 Governing Law Submission to Jurisdiction; Waivers.

(A) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
IN THE STATE OF DELAWARE.

(b) SUBJECT TO ARTICLE VIII, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS
HEREUNDER, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF DELAWARE. BY EXECUTING AND DELIVERING THIS
AGREEMENT, THE PARTIES, IRREVOCABLY (I) ACCEPT GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF THESE COURTS; (II) WAIVE ANY OBJECTIONS
WHICH SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM; (III) AGREE THAT SERVICE

 

13



--------------------------------------------------------------------------------

OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH PARTY AT THEIR
RESPECTIVE ADDRESSES PROVIDED IN ACCORDANCE WITH SECTION 10.6 OF THE SEPARATION
AGREEMENT; AND (IV) AGREE THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

(C) THE PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT.

Section 10.12 Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other gender as the context requires; (b) references to the
terms Article, Section, paragraph, Exhibit and Schedule are references to the
Articles, Sections, paragraphs, Exhibits and Schedules to this Agreement unless
otherwise specified; (c) the terms “hereof”, “herein”, “hereby”, “hereto”, and
derivative or similar words refer to this entire Agreement, including the
Exhibits and Schedules hereto; (d) references to “$” shall mean U.S. dollars;
(e) the word “including” and words of similar import when used in this Agreement
shall mean “including without limitation,” unless otherwise specified; (f) the
word “or” shall not be exclusive; (g) references to “written” or “in writing”
include in electronic form; (h) the headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement; (i) the Parties hereto have each participated
in the negotiation and drafting of this Agreement and if an ambiguity or
question of interpretation should arise, this Agreement shall be construed as if
drafted jointly by the Parties thereto and no presumption or burden of proof
shall arise favoring or burdening any Party hereto by virtue of the authorship
of any of the provisions in this Agreement; (j) a reference to any Person
includes such Person’s successors and permitted assigns; (k) any reference to
“days” means calendar days unless Business Days are expressly specified; and
(l) when calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded and, if
the last day of such period is not a Business Day, the period shall end on the
next succeeding Business Day.

Section 10.13 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

Provider Integra LifeSciences Holdings Corporation By:

/s/ Peter J. Arduini

Name: Peter J. Arduini Title: President and Chief Executive Officer Recipient
SeaSpine Holdings Corporation By:

/s/ Keith Valentine

Name: Keith Valentine Title: Chief Executive Officer

[Signature Page to Transition Services Agreement]